/'/tl

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERlCA
Criminal Action No. 04cr343
V~ (CKK)
ANTHONY ANDERSON, F I L E D
Defendant. JUL "3 2013
C|erk, U.S. District & Bankruptcy
Courts for the District of Columbia
ORDER

This case is before the Court upon the receipt of a Report and Recommendation [97]
signed on June 24, 2013, by Magistrate Judge John Facciola. No objections to the Magistrate
Judge’s Report and Recommendation have been received by the Court.

Accordingly, it is this  day of July, 2013,

ORDERED that the Court hereby ADOPTS the Report and Recornmendation [97] filed
in the above-captioned case, and Defendant’s supervised release is hereby revoked. lt is

FURTHER ORDERED that a Sentence shall be addressed and imposed at a Court

hearing on Tuesdayl Julv 30. 2013. at 9:30 a.m. in Courtroom 28A.

Ctt,, Y\Qei~»¢m

CoLLEEN KoLL’AR-KorELdY
United States District Judge

Copies to: (see next page)

Copies to:

Dani Jahn, AFPD.

Angela George, AUSA

Brian d. Shaffer, US Probation Officer
Magistrate Judge John Facciola